COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


HELP WELDING AND MECHANICAL CORPORATION
AND
SELECTIVE INSURANCE COMPANY OF AMERICA
                                                 MEMORANDUM OPINION *
v.   Record No. 1847-97-2                            PER CURIAM
                                                  FEBRUARY 10, 1998
LARRY WILSON CHITTY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Cecil H. Creasey, Jr.; Sands, Anderson,
           Marks & Miller, on brief), for appellants.

           (Louis D. Snesil, on brief), for appellee.



     Help Welding and Mechanical Corporation and its insurer

(hereinafter referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Larry W. Chitty

(claimant) proved that (1) he sustained an injury by accident

arising out of his employment on August 11, 1996; (2) his average

weekly wage was $1,193.37; and (3) he was not obligated to market

his residual capacity.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.

                                 I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       A

finding by the commission that an injury did or did not arise out

of the employment is a mixed finding of law and fact and is

properly reviewable on appeal.     See Jones v. Colonial

Williamsburg Found., 8 Va. App. 432, 434, 382 S.E.2d 300, 301

(1989).    The phrase "arising out of" refers to the origin or

cause of the injury.    See County of Chesterfield v. Johnson, 237

Va. 180, 183, 376 S.E.2d 73, 74 (1989).    To prevail, claimant

must "show that the conditions of the workplace . . . caused the

injury."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).

     In ruling that claimant's injuries arose out of his

employment, the commission found as follows:
          The claimant is a 54-year-old welder who
          works for his own corporation. On August 11,
          1996, he was climbing down from a truck bed
          some 39 inches above the ground. The
          claimant was attempting to step down from the
          truck bed to a step some 18 inches below the
          bed. He could not explain exactly how he
          missed the step and fell to the ground.
          However, it is clear from the claimant's
          description of the episode that the step was
          somewhat obscured from his view. We find
          upon Review, as did the Deputy Commissioner,
          that missing the step, under these
          circumstances, was a risk of the employment.
           The fall itself and the resulting low back
          injury and left arm fracture are not
          contested.


     Claimant's testimony constitutes credible evidence to

support the commission's factual findings.    "Where reasonable

inferences may be drawn from the evidence in support of the



                                   2
commission's factual findings, they will not be disturbed by this

Court on appeal."   Hawks v. Henrico County Sch. Bd., 7 Va. App.

398, 404, 374 S.E.2d 695, 698 (1988).   Here, the evidence

supported an inference that conditions of the workplace, i.e.,

the height of the truck bed from the first step and the step's

obscure location, caused claimant's injuries.

                                II.

     "It was the duty of the commission to make the best possible

estimate of . . . impairments of earnings from the evidence

adduced at the hearing, and to determine the average weekly

wage . . . ."   Pilot Freight Carriers, Inc. v. Reeves, 1 Va. App.

435, 441, 339 S.E.2d 570, 573 (1986).   "This is a question of

fact to be determined by the Commission which, if based on

credible evidence, will not be disturbed on appeal."     Id.   "Thus,

if credible evidence supports the commission's findings regarding

the claimant's average weekly wage, we must uphold those

findings."   Chesapeake Bay Seafood House v. Clements, 14 Va. App.

143, 146, 415 S.E.2d 864, 866 (1992).

     The commission's calculation of claimant's average weekly

wage was based upon his 1995 earnings as reflected on his W-2

form and claimant's testimony that his wages in 1996 were

approximately the same as those in 1995.   No evidence

contradicted claimant's testimony.    The 1995 W-2 form, coupled

with claimant's testimony, constitutes credible evidence to

support the commission's calculation of claimant's average weekly



                                 3
wage.




        4
                               III.

     Employer contends that claimant failed to prove that he made

a reasonable effort to market his residual capacity after his

accident, and therefore, the commission erred in awarding him

temporary total disability benefits for the periods alleged.     In

ruling upon this issue, the commission found as follows:
          [T]his argument is based upon the assumption
          that [claimant] could perform light work, as
          evidenced by his limited services to his
          corporation during the period August 11
          through September 30, 1996. We find no
          medical release to return to light work with
          specific restrictions. Neither is there a
          duty on the claimant to obtain work with his
          business which can be performed by other
          employees. This would result only in some
          increased earnings for the corporation, at
          most, and there is no evidence that it would
          have any bearing on payment for his services.
           The claimant's salary, which is paid by the
          corporation, establishes his average weekly
          wage. The gross receipts or net earnings is
          an entirely separate matter and reflects
          business conditions, the solvency of the
          corporation, return on investments, and other
          business considerations.

     The commission's findings are supported by the opinion of

the treating orthopedic surgeon, Dr. John W. Ayers, II.    Dr.

Ayers opined that claimant was totally disabled during the period

in question.   In addition, we find no support in the record or in

the case law for the proposition that in order for a totally

disabled business owner to be entitled to an award of temporary

total disability benefits, he must hire employees to continue his

business during his incapacity.   Based upon this record, the

commission did not err in finding that claimant had no obligation



                                  5
to market his residual capacity.

     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                   6